DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1 and 4-16 in the reply filed on 9/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0038297 A1) to Demoulin et al.  (hereinafter Helgeson) in view of (ES 2609285 T3) to Berghaus et al.  (hereinafter Berghaus).
Demoulin is directed toward nanoscale emulsions for producing microcapsules.  Demoulin discloses at paragraph [0013] that microcapsules are formed by an emulsion having continuous and discontinuous phases.  Demoulin discloses at paragraph [0017] that the phase contains a monomer and at least one photo initiator.   Demoulin discloses at paragraph [0022] that the droplets are dispersed in a continuous phase.  Demoulin discloses at paragraph [0026] that the emulsion produces a core and shell microcapsule.  Demoulin discloses at paragraph [0028] that the core may contain volatile active components. Demoulin discloses at paragraph [0056] that an active agent of a perfume is added.   Demoulin discloses at paragraph [0133] that a monomer that is di, tri or polyfunctional is added as a gelling agent.  Demoulin discloses at paragraph [0163] and [0164] that a monomer that is di, tri or polyfunctional is added as a gelling agent.  Demoulin discloses at paragraph [0144] that a high shear mixer may be used.  Demoulin discloses at paragraph [0292] that an emulsifier is added.  Demoulin discloses at paragraph [0292] that an emulsifier is added by sonication with an ultrasonic emulsifier.  Demoulin discloses at paragraph [0177] that a phot-initiator may be used.  Demoulin discloses at paragraph [0209] that a static mixer may be used.  Demoulin discloses at paragraph [0297] that a photo-initiator may be used and photopolymerized with UV with 15 minutes or less UV exposure and at paragraph [0302] preferably 5 minutes that would read on 5 minutes or less and would be obvious to use a reactor of glass (typical reactor material) that allows UV transmission.  Demoulin discloses at paragraph [0301] that a photo-initiator may be used with a UV of 100 nm to 300 nm that reads on 365 nm and an intensity greater than 0 for radiation intensity and would be obvious under routine experimentation to select 0.6 W/cm2.    Filtering, washing and drying is a well known step in producing microcapsules.  Demoulin discloses at paragraph [0293] that a static mixer may be used to emulsify the mixture, but is silent regarding a helix stirrer. 
Berghaus is directed toward nanoscale emulsions for producing microcapsules.  Demoulin and Berghaus are both directed toward nanoscale emulsions for producing microcapsules and therefore are analogous art.  Berghaus teaches at Example 8 that the emulsion may be mixed using a helix stirrer.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Demoulin in view of the teachings of Berghaus to select a helix motionless stirrer and produce a microcapsule that forms a prime facie case of obviousness for claims 1 and 4-16.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766